                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


 MARINO FRAZIER,                                )
                                                )
        Plaintiff,                              )
                                                )        No. 2:17-cv-02816-TLP-tmp
 v.                                             )
                                                )        JURY DEMAND
 AMJAD SHOUMAN, COPERATION,                     )
                                                )
        Defendant.                              )


      ORDER DIRECTING PLAINTIFF TO FILE A NON-PRISONER IN FORMA
          PAUPERIS AFFIDAVIT OR PAY THE $400 CIVIL FILING FEE


      Plaintiff, a former inmate at the Shelby County Jail in Memphis, Tennessee, was

previously granted leave to proceed in forma pauperis in this matter. (Order, ECF No. 4.) That

said, Plaintiff has since been released from prison. (See Pro Se Notice, ECF No. 6.)

      Under the PLRA, a prisoner bringing a civil action must pay the full filing fee

required by 28 U.S.C. § 1914(a). The statute merely provides the prisoner the

opportunity to make a “down payment” of a partial filing fee and pay the remainder in

monthly installments. 28 U.S.C. § 1915(b). In this case, because Plaintiff was released

before he fully complied with the PLRA, the filing fee was not assessed. Under these

circumstances, “the obligation to pay the remainder of the fees is to be determined solely

on the question of whether the released individual qualifies for pauper status.” McGore

v. Wrigglesworth, 114 F.3d 601, 613 (6th Cir. 1997), partially overruled on other

grounds by LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013).
          Plaintiff is therefore ORDERED to submit, within 30 days of this order, either a

    non-prisoner in forma pauperis affidavit or the entire $400 civil filing fee.1 The Clerk

    shall mail Plaintiff a copy of the non-prisoner in forma pauperis affidavit form along

    with this Order at the address he has provided.

          Failure to comply with this Order in a timely manner will result in the dismissal of

    this action without further notice, pursuant to Federal Rule of Civil Procedure 41(b), for

    failure to prosecute.

          SO ORDERED, this 6th day of May, 2019.

                                              s/Thomas L. Parker
                                             THOMAS L. PARKER
                                             UNITED STATES DISTRICT JUDGE




1
  The civil filing fee is $350. 28 U.S.C. § 1914(a). The Schedule of Fees set out following the
statute also requires an additional administrative fee of $50 for filing any civil case. That
additional $50 fee will not apply if leave to proceed in forma pauperis ultimately is granted.
                                                2
